ATTACHMENT TO ADVISORY ACTION

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Applicant's amendment filed on 03/04/2021 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claim 1. Specifically, the amendment has not been entered in light of amendments to the claim 1 reciting the melt flow rate of the amorphous a-olefin copolymer (B) is 0.1 g/10 minutes to 50 g/10 minutes which requires further search and consideration.

/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787